Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-8, 12, 14-15 and 19 are currently amended. Claims 1-22 are pending. 
Response to Arguments
Applicant has amended claims 1 and 15 in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In regards to claim 20, Applicant’s arguments, see Remarks, filed September 21, 2020, with respect to claim 20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 20 has been withdrawn. 
There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claim 1 allowable is “identifying for one or more of the final lane edges, at least one lane type corresponding to each final lane edge of the one or more final lane edges, the lane type for any particular final lane edge of the one or more final lane edges being identified based on the relative location of the particular final lane edge with respect to the vehicle: and performing one or more operations by the vehicle based at least in part on the final lane edges and the lane types corresponding to the final lane edges”
The innovation that makes claim 15 allowable is “training a neural network using the image data, the first polylines, the second polyline, and the third polylines as ground truth data.
The innovation that makes claim 20 allowable is “using the image, the annotations, the transformed image, and the transformed annotations as ground truth data to train a neural network to identify pixels within images that correspond to at least one of the lane markings or the boundaries.
Likewise, claims 2-14, 16-19 and 21-22 are allowed because they are dependents of claims 1, 15 and 20, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661